Citation Nr: 0938252	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right foot 
disability (to include bone spurs and pes planus).

2.  Propriety of severance of service connection for left 
foot pes planovalgus, also claimed as pes planus.  

3.  Propriety of severance of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service, including from January 
1984 until April 1984, from October 1992 until December 1992, 
and from May 1994 until August 1994.  The Veteran also had 
significant inactive service with the Reserves, presumably 
with periods of active duty for training and inactive duty 
for training, from 1981 until 1999. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision 
denying service connection for pes planus and an April 2004 
rating decision severing service connection for bilateral 
hearing loss and left foot pes planovalgus, effective July 1, 
2004, from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The Board notes that the Veteran submitted additional 
evidence, in the form of a June 2007 letter from her husband, 
J.M., without a waiver of RO consideration.  This evidence 
was received without a waiver of the Veteran's right to have 
evidence considered as an initial matter by the RO.  However, 
a waiver is not necessary as the Board has determined that 
the evidence is not pertinent to the claim of propriety of 
severance.  38 C.F.R. § 20.1304(c).  Indeed, the additional 
evidence and the arguments contained therein are essentially 
duplicative of evidence previously considered by the RO and 
have no bearing on the issues; as such, in the absence of a 
waiver and under the circumstances, this case need not be 
considered by the RO prior to this appellate review.   




The issue of service connection for right foot pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At the time service connection for left foot pes 
planovalgus, also claimed as pes planus and bilateral hearing 
loss were severed in an April 2004 rating decision, and 
effective July 1, 2004; service connection had been in effect 
since August 2002, less than 10 years.

2.  The March 2003 VA examination supports a conclusion that 
the Veteran's left foot pes planovalgus is part and parcel of 
his service-connected left foot disorder.  

3.  The evidence of record does not show that the Veteran has 
a bilateral hearing loss disability under VA standards.  


CONCLUSIONS OF LAW

1.  Service connection for left foot pes planovalgus was not 
properly severed; service connection for left foot pes 
planovalgus is restored.  38 C.F.R. §§ 3.105 (2008).

2.  The April 2004 grant of service connection for bilateral 
hearing loss was based on clear and unmistakable error. 38 
U.S.C.A. §§ 5109A, 5112 (West 2002); 38 U.S.C.A. § 3.105, 
3.385 (2008).




								[Continued on Next 
Page]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's appeal of the severance of 
service connection of left foot pes planovalgus, the benefit 
sought on appeal is being granted in full. Accordingly, any 
failure to provide complete notice or assistance under the 
VCAA in the development of this claim has been rendered moot 
and no further discussion is therefore necessary.

In the instant case, with respect to whether the severance of 
service connection was proper, as will be discussed below, 
this involves a decision as to whether the RO's April 2004 
decision granting service connection for bilateral hearing 
loss was based on clear and unmistakable error (CUE).

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(the Court) held that CUE claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  As a consequence, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

As a practical matter, all pertinent evidence is already in 
the claims folder.  The Veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the claimant).

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§ 3.105(d).

The Veteran was provided the appropriate due process by a 
January 2004 notification letter and rating decision dated in 
December 2003 that proposed to sever service connection.  The 
rating decision provided a clear explanation concerning the 
reasons for proposed severance.  Thus, the Veteran was 
notified of what was necessary to establish service 
connection, and was provided appropriate due process with 
regard to the need to submit evidence showing the severance 
should not take place. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In regards to any duty to assist that may apply, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained identified medical records and the 
Veteran has submitted statements.  She was also provided an 
opportunity to set forth her contentions during a RO formal 
hearing.  In addition, she was afforded a VA medical 
examination in November 2006, which provided specific medical 
evidence pertinent to the issues on appeal.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

General Service Connection Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a "disability" when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 


General Severance of Service Connection Law

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection; however, the reviewable evidence 
in the latter case is not limited to that which was before 
the RO in making its initial service connection award.  See 
Daniels v. Gober, 10 Vet. App. 474 (1997).

Left Foot Pes Planovalgus

The Veteran essentially contends that service connection for 
her left foot pes planovalgus, claimed as pes planus, should 
be restored.

The Veteran's service treatment records, which include active 
duty service and Reserve duty through 1999, do not indicate 
any complaints of or treatment for pes planus.  Although she 
was treated for left heel pain in October 1992, she was 
diagnosed with plantar fasciitis.  Her December 1992 
separation examination noted that she had plantar fasciitis, 
but did not diagnose her with any other foot disorders.  Her 
August 1997 examination found no foot abnormalities and the 
Veteran reported, in her Report of Medical History, that she 
had no foot trouble.  Her September 1999 separation 
examination found her feet to be normal; she reported that 
she did have foot trouble at that time, which the examiner 
noted that the Veteran had a "bone spur," which was treated 
with arch support and noted that the Veteran no longer runs.

A March 2003, post-service, VA examination found the Veteran 
to have heel spur syndrome, moderate pes planovalgus 
bilaterally.  The examiner found the heel spur syndrome to be 
secondary to pes planovalgus.  

The Veteran was granted service connection for a left foot 
bone spur (pes planovalgus), with a 10 percent disability 
rating, effective August 20, 2002, in a March 2003 rating 
decision.  

After proper notification, an April 2004 rating decision 
severed service connection for pes planovalgus of the left 
foot.  A prior December 2003 rating decision found clear and 
unmistakable evidence of error in the grant of service 
connection for left foot pes planovalgus, since service 
treatment records showed no evidence of any diagnosis of pes 
planus during active duty and the first record of pes planus 
was the March 2004 VA examination.  The RO also found there 
to have been no record of active duty trauma to the feet.  At 
the time of the Veteran's original claim, she had also not 
applied for service connection for pes planus, and was 
subsequently denied service connection for that disorder in 
December 2003.  The RO found no evidence that the Veteran's 
diagnosed pes planus was due to service.  

As has been discussed in the law and regulations section 
above, service connection may be severed only upon a finding 
of CUE in the grant of service connection. 38 C.F.R. 
§ 3.105(d), revisions of decisions, specifically states that:

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. 

In this case, the evidence before the RO at the time of the 
severance of entitlement to service-connected consisted of 
negative service treatment records and the March 2003 VA 
examination, which found the Veteran's heel spur syndrome to 
be secondary to bilateral pes planovalgus, but did not 
provide an opinion as to the etiology of that disorder.  
Based on that evidence, the RO concluded that severance was 
proper.

However, the Board finds that the service treatment records 
do indicate that the Veteran had left foot heel spurs, though 
she did not have a diagnosis of pes planus in service.  
Additionally, the RO granted service connection for her left 
foot heel spur based on the service treatment records and the 
March 2003 VA examination.  The March 2003 VA examiner 
further indicated a connection between the now service-
connected left foot heel spur and her left foot pes 
planovalgus.  

Section 3.105(d) very clearly describes the limited 
circumstance where a change in diagnosis may be accepted as a 
basis for severance of service connection.  There is no 
change in diagnosis in this case.  Additionally, the March 
2003 VA examination is supportive of the grant of service 
connection, as the left foot heel spur has been service-
connected and the left foot pes planus has been related to 
that service-connected disorder.  Thus, even though the 
service treatment records are silent for a specific diagnosis 
of pes planus of the left foot, the ample evidence of a left 
foot disorder, in conjunction with the medical opinion 
finding a relationship between the currently service-
connected left foot heel spur and pes planovalgus, indicate 
that the prior grant of service connection for left foot pes 
planovalgus is not clearly and unmistakably erroneous.  

The Board observes that pes planus, or flatfoot, is 
characterized by the arch of the foot being lowered or 
flattened out.  Dorland's Illustrated Medical Dictionary 709 
(30th ed. 2003).  Symptoms of pes planus can include the 
absence of the foot arch when standing, foot pain, and a heel 
that tilts away from the midline of the body more than usual.  
See http://health.nytimes.com/health/guides/disease/pes-
planus/overview.html.  Planovalgus is "[a] condition in 
which the longitudinal arch of the foot is flattened and 
everted."  Dorland's Illustrated Medical Dictionary 709 
(30th ed. 2003).  As such, the Board observes that pes planus 
and pes planovalgus appear to have overlapping symptomatology 
associated with flat feet.

A heel spur is a small, bony growth on the heel and can cause 
pain or tenderness to the bottom of the heel and have pain 
when touched.  See http://www.webmd.com/a-to-z-guides/bone-
spur-topic-overview.  

Although two diagnoses (pes planovalgus and a heel spur) have 
been rendered for the Veteran's left foot, the symptomatology 
associated therewith, principally pain, appears to be 
impossible to separate.  Moreover, the March 2003 medical 
opinion links the Veteran's service-connected heel bone spur 
with the existing pes planovalgus, and there is no medical 
opinion to contradict this.  In essence, there is effectively 
one service-connected disability of the left foot, which may 
have separate manifestations.  Although there is undoubtedly 
evidence that the Veteran did not have flat feet in service, 
specifically including during her active duty, there remains 
evidence that the currently diagnosed left foot planovalgus 
is related to her service-connected left foot heel spur.  For 
reasons stated above, the Board finds that CUE has not been 
demonstrated in the grant of service connection in March 
2003.  The Board accordingly finds that the severance of the 
Veteran's service connection for left foot pes planovalgus 
was improper.  Service connection for left foot pes 
planovalgus is accordingly restored.  

The Board notes that except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another. The Court held that the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The Board observes that the Veteran's service-connected left 
foot heel spur is currently rated under Diagnostic Code 5299-
5287, with a 10 percent evaluation, for moderate foot injury, 
other, as indicated by the April 2004 rating decision.  In 
this case, VA must consider whether separate ratings may be 
assigned for the symptomatology affecting the left foot under 
38 U.S.C.A. § 4.14 and Esteban.

Bilateral Hearing Loss

The Veteran essentially contends that she developed hearing 
loss in service.  Specifically, she contends that her hearing 
is more severe than indicated by examination, as she believed 
that the test was not a "real world" evaluation.  As 
indicated in her February 2007 Appeal Status Election form, 
she believed the test to be unrealistic.

The Veteran's service treatment records do not indicate any 
complaints of hearing loss.  Although the Veteran's hearing 
acuity decreased from her April 1979 enlistment examination 
to her September 1999 retirement examination, her retirement 
examination indicated that her hearing did not reach the 
level of a disability under VA standards, under 38 C.F.R. § 
3.385. 

A VA examination was provided to the Veteran in June 2003.  
The Veteran reported difficulty hearing, especially while 
watching television and on the telephone.  She reported noise 
exposure while serving as a flight attendant with the Naval 
Air.  

The examiner found the right ear hearing to be within normal 
limits from 250 - 3000 Hz, with mild to moderate hearing loss 
from 4000 - 8000 Hz.  The examiner also found his left ear 
hearing to be within normal limits, from 250 - 8000 Hz.

The threshold results, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
30
LEFT
5
5
15
10
20

Maryland CNC speech recognition scores were 94 percent for 
the right ear and 96 percent for the left ear.  The June 2003 
VA examiner made no opinion as to the etiology of any hearing 
loss found.  

Another VA examination was provided to the Veteran in October 
2006.  The Veteran reported that she did not know the date of 
onset and circumstances of her hearing loss.  She reported 
difficulty hearing conversation in noise and reported 
military noise exposure from aircrafts.  

The threshold results, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
20
25
30
15
25

Maryland CNC speech recognition scores were 100 percent 
bilaterally.  The November 2006 VA examiner found the 
bilateral ear pure tone testing to be normal for rating 
purposes.

The Board will apply a two-part analysis to the matter of the 
propriety of severance of service connection.  First, the 
Board must determine whether the rating is entitled to 
protection under 38 C.F.R. § 3.957. Assuming that the rating 
is not protected or that the protection can be overcome, the 
Board then must look at the propriety of the severance 
itself.  That involves inquiry into the matter of whether 
service connection was established based on CUE.


In determining whether service connection for bilateral 
hearing loss was properly severed, the Board is principally 
guided by the provisions of 38 C.F.R. § 3.105(d), for 
severance of service connection.  That regulation initially 
requires that the Board make a determination as to whether 
the provisions of §§ 3.114 and 3.957 have been met. As 38 
C.F.R. § 3.114 deals with changes in the law, it is not 
applicable given the circumstances of this case.

Under 38 C.F.R. § 3.957 ratings that have been in effect for 
10 or more years cannot be severed except upon a showing that 
the original grant was based on fraud or it is clearly shown 
from military records that the person concerned did not have 
the requisite service or character of discharge.  The 10 year 
period is computed from the effective date of service 
connection.

In this case, service connection for bilateral hearing loss 
was granted, with an effective date of August 20, 2002.  
Service connection was severed by the RO in April 2004.  
Since service connection was in effect for a period of less 
than 10 years, the protection afforded under 38 C.F.R. § 
3.957 do not apply.

Once the limitations contained in §§ 3.114 and 3.957 have 
been addressed, 38 C.F.R. § 3.105(d) provides that service 
connection can be severed only where evidence establishes 
that the grant of service connection is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).

The Court has held that the same CUE standard which applies 
to a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  See Wilson v. West, 
11 Vet. App 383 (1998); see also Graves v. Brown, 6 Vet. App. 
166, 170 (1994) (holding that clear and unmistakable error is 
defined the same under 38 C.F.R. § 3.105(d) as it is under § 
3.105(a)).

As previously stated, to determine whether CUE was present in 
a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator; i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  See Damrel, 6 Vet. App. 242; Russell, 3 Vet. App. 
310.

However, unlike with respect to a CUE claim under 38 C.F.R. § 
3.105(a), the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  See Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997).  

As was alluded to in the factual background above, the 
outcome of this case centers on whether the Veteran has 
bilateral hearing loss, which would meet "disability" 
standards under 38 C.F.R. § 3.385, which  states that hearing 
loss will be considered to be a disability (for VA purposes) 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40  decibels or greater; or the 
thresholds for at least three of  these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  

The record indicates that although the Veteran does have some 
demonstrated hearing loss over the years, she has never met 
VA auditory threshold standards for impaired hearing under 38 
C.F.R. § 3.385.  She failed to meet these standards prior to 
her discharge, during her 2003 VA examination and during her 
most recent 2006 VA examination.  

Thus, no medical evidence is of record indicating that the 
Veteran's hearing loss meets "disability" standards under 
38 C.F.R. § 3.385.  In the absence of any currently diagnosed 
hearing loss disability pursuant to 38 C.F.R. § 3.385, 
service connection may not be granted.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 


The Veteran has argued, as indicated in her February 2007 
Appeal Status Election form, that her VA examination was 
inadequate, as it did not provide a "real word" test and 
took place in a "silent room."  The Court has held that 
VA's policy of conducting all audiometry testing of hearing 
loss claimants in a sound-controlled room is valid.  The 
Court found that there was no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  Moreover, there was no 
evidence of the existence of any alternative testing method 
available.  It was also found that an audiologist must 
provide a description of the functional effects caused by the 
hearing loss disability.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).

The audiologist who conducted the November 2006 VA audio 
examination elicited from the Veteran that she had difficulty 
hearing conversation in noise.  This was sufficient to comply 
with the applicable VA policies.  See Martinak, 21 Vet. App. 
at 455 (VA audiologist's indication in a report that the 
Veteran's hearing loss affected his ability to sleep was 
sufficient to comply with requirements of VA's own internal 
guidance documents that VA audiologists describe the effects 
of a hearing disability on occupational functioning and daily 
activities).  The Veteran also reported difficulty hearing 
the television and the telephone in her June 2003 VA 
examination.  In a June 2007 letter, her husband further 
reported that the Veteran had problems dealing with her 
hearing on a daily basis; she could not hear well in any type 
of background noise, such as television, shopping malls and 
restaurants.  

In short, the RO erred in March 2003 when it failed to 
recognize that the Veteran did not have a hearing loss 
"disability" under VA standards, as defined by 38 C.F.R. 
§ 3.385.  Accordingly, CUE is demonstrated in the March 2003 
rating decision, and service connection was properly severed 
on that basis. 




								[Continued on Next 
Page]

ORDER

Service connection for left foot pes planovalgus, claimed as 
pes planus, is restored, effective July 1, 2004.  

Service connection for bilateral hearing loss as been 
properly severed; therefore, the Veteran's claim of 
restoration of service connection for hearing loss is denied.


REMAND

The Veteran contends that she has bilateral pes planus due to 
service.  Specifically, in a May 2005 statement, she claimed 
that she had not complained of flat feet in service, but that 
it was caused by jogging and extended standing.  She further 
claimed that as her in-service medical examiner was not a 
podiatrist, he did not diagnose her with flat feet.  She is 
seeking service connection for right foot pes planus.  

The Veteran was previously granted service connection for a 
left foot bone spur (pes planovalgus), with a 10 percent 
disability rating, effective August 20, 2002, in a March 2003 
rating decision.  After proper notification, an April 2004 
rating decision severed service connection for pes 
planovalgus of the left foot.  A prior December 2003 rating 
decision found clear and unmistakable evidence of error in 
the grant of service connection for left foot pes 
planovalgus, since service treatment records showed no 
evidence of any diagnosis of pes planus during active duty 
and the first record of pes planus was the March 2004 VA 
examination.  As previously discussed, the Veteran is 
currently service-connected for left foot pes planovalgus, 
also claimed as pes planus; service connection for that 
disability has been restored.  

The Veteran's service treatment records do not indicate any 
complaints of or treatment for pes planus.  Although she was 
treated for left heel pain in October 1992, she was diagnosed 
with plantar fasciitis.  Her December 1992 separation 
examination noted that she had plantar fasciitis, but did not 
diagnose her with any other foot disorders.  Her August 1997 
examination found no foot abnormalities and the Veteran 
reported, in her Report of Medical History, that she had no 
foot trouble.  Her September 1999 separation examination 
found her feet to be normal; she reported that she did have 
foot trouble at that time, which the examiner noted that the 
Veteran had a "bone spur," bilaterally, which was treated 
with arch support and noted that the Veteran no longer runs.

The only post-service medical examination of record regarding 
the Veteran's feet is a March 2003 VA examination, which 
evaluated a left foot bone spur.  The examiner found on 
physical examination that the Veteran had pain to palpation 
in the medial tubercle of the left foot.  The examiner also 
noted flat feet on weight bearing and non-weight bearing; the 
Veteran's heels were also mild valgus bilateral and she had 
dorsal bunions.

The March 2003 VA examiner found the Veteran to have heel 
spur syndrome, moderate pes planovalgus bilaterally, and that 
the heel spur syndrome was secondary to the pes planovalgus 
bilaterally.  The VA examiner did not provide an opinion as 
to whether the Veteran had pes planus in service, was not 
clear as to if she had bilateral heel spur syndrome, and did 
not indicate if any right foot disorder was related to 
service.  No other VA examination was provided as to the 
etiology of the Veteran's pes planus.  A VA examination is 
necessary to determine whether the Veteran has right foot 
disability pes planus due to service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
right foot disorder specifically 
including pes planus, pes planovalgus, 
and/or bone spurs, found to be present, 
and including whether any right foot 
disorder is due to the Veteran's active 
service.  



The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any right foot 
disorder found to be present had its 
onset in, was aggravated by, or is 
otherwise related to active service.  
The examiner should specifically 
address the Veteran's in-service 
complaints of and treatment for any 
foot disorders.

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
treatment records.  The rationale for 
all opinions expressed should be 
provided in a legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


